Exhibit 10.4
 
COMMON STOCK PURCHASE AGREEMENT


Private and Confidential


THIS COMMON STOCK PURCHASE AGREEMENT, (the “Agreement”) made as of the last
executed date below (the “Effective Date”), by and among Pelikin Group an
entity with a principle address of 225-230 Queens Quay W, Toronto, ON, M5J 2Y7
(the “Buyer”) and Belmont Partners, LLC a Virginia limited liability company
with a principal address of 360 Main Street, Washington Virginia 22747
(“Seller”), and Madrona Ventures, Inc. a public vehicle organized in the state
of Nevada and traded under the symbol “MDRV” (the “Company”).


W I T N E S S E T H:


WHEREAS, the Seller owns a majority of the issued and outstanding capital stock
of the Company; and


WHEREAS, the Company currently has six million five hundred twenty five thousand
common stock shares issued and outstanding and no preferred stock shares issued
and outstanding;


WHEREAS, Seller owns a control block of stock consisting of five million
(5,000,000) common stock shares of the Company (the “Stock”);


WHEREAS, Buyer wishes to purchase the Stock from Seller;


NOW, THEREFORE, in consideration of the mutual promises, covenants, and
representations contained herein, and subject to the terms and conditions
hereof, the Parties agree as follows:


1.   Agreement to Purchase and Sell.  Seller will sell to Buyer and Buyer agrees
to purchase the Stock and Consulting Services (as defined in Section 2(f)
herein) in exchange for three hundred ninety four thousand seven hundred U.S.
dollars ($394,700.00) (the “Purchase Price”), to be paid to Seller according to
the terms and conditions set forth in Section 3 herein.


2.   Closing.  On or about five (5) business days from the Effective Date (the
“Closing”) the Parties shall perform, in order:

 
a)  Buyer shall deliver to Seller a copy of this Agreement executed by Buyer;
 
b)  Seller shall deliver a fully executed copy of this Agreement to Buyer;


c)  The Seller shall wire the Purchase Price to Buyer as specified in Section 3
herein;


d)  The Company shall execute a resolution approving the terms of this Agreement
through which Buyer, or Buyer’s designee, is appointed as a Director and Officer
of the Company (the “Appointment”);



--------------------------------------------------------------------------------


 
e)  Seller shall deliver to Buyer the Appointment;


f)  Seller shall provide consulting services to Buyer in order for Buyer to
effectuate a forward stock split and company name change through the appropriate
regulatory agency and state of incorporation (the “Consulting Services”);


g)  Seller shall deliver to Buyer, to the extent reasonably available to Seller,
and after the full performance of Section 3(a), true and correct copies of the
Company’s business, financial and corporate records including but not limited
to: correspondence files, bank statements, checkbooks, minutes of shareholder
and directors meetings, financial statements, shareholder listings, stock
transfer records, agreements and contracts; and,


h)  Seller shall deliver to Buyer, as soon as practicable after the full
performance of Sections 2(a) through 2(d) herein, the stock certificate(s)
evidencing the Stock.


3.   Payment Terms.


a)  Buyer shall wire the Purchase Price to Seller on or before the Closing date.


b)  The Purchase Price shall be made by wire transfer of immediately available
funds to Seller’s account as follows:
 
 
Bank Name:
 
Rappahannock National Bank
     
7 Bank Road
     
Washington, Virginia 22747
 
Account Name:
 
Belmont Partners, LLC
 
        Account Number:
 
1089129
 
         Routing Number
 
051402974

 
c)  In consideration of the benefits provided to the Company hereby, Company and
Buyer agree to be jointly and severally liable for all amounts due hereunder and
all other obligations of this Stock Purchase Agreement.


4.   Transfer Agent.  Buyer agrees that Pacific Stock Transfer, LLC (the
“Transfer Agent”) shall act as the Company’s sole transfer agency, and Transfer
Agent shall have full power and authority to act on behalf of the Company in
connection with the issuance, transfer, exchange and replacement of all of the
Company’s stock certificates.


5.   Representations and Warranties of Seller.  Seller hereby represents and
warrants, for a period of twelve (12) months from the Effective Date, to Buyer
that the statements in the following paragraphs of this Section 5 are all true
and complete as of the date hereof:



--------------------------------------------------------------------------------


 
a)  Title to Stock.  Seller is the record and beneficial owner and has sole
managerial and dispositive authority with respect to the Stock and has not
granted any person a proxy that has not expired or been validly withdrawn.  The
sale and delivery of the Stock to Buyer pursuant to this Agreement will vest in
Buyer the legal and valid title to the Stock, free and clear of all liens,
security interests, adverse claims or other encumbrances of any character
whatsoever (“Encumbrances”) (other than Encumbrances created by Buyer and
restrictions on resales of the Stock under applicable securities laws).


b)  Liabilities of the Company. Seller makes no representation as to the
existence or non-existence of liabilities of the Company except as explicitly
stated in this Agreement. Buyer is solely responsible for conducting its own due
diligence with respect to the Company and its liabilities and for gathering
enough information upon which to base an investment decision in the
Stock.  Buyer acknowledges that:


(i)  Seller has made no representations with respect to the Company or its
status except as explicitly stated in this Agreement; and,

(ii)  the Company is being sold “as is”.


c)  Full Power and Authority. Seller represents that it has full power and
authority to enter into this Agreement.


6.   Representations and Warranties of Buyer.  Buyer hereby represents and
warrants to Seller that the statements in the following paragraphs of this
Section 6 are all true and complete as of the date hereof:


a)  Affidavit of Source of Funds. Prior to any wire transfer to Seller of funds,
Buyer shall execute an Affidavit of Source of Funds (attached hereto as Exhibit
5), which attests that the funds to be transferred are not the proceeds of nor
are intended for or being transferred in the furtherance of any illegal activity
or activity prohibited by federal or state laws. Such activity may include, but
is not limited to: tax evasion; financial misconduct; environmental crimes;
activity involving drugs and other controlled substances; counterfeiting;
espionage; kidnapping; smuggling; copyright infringement; entry of goods into
the United States by means of false statements; terrorism; terrorist financing
or other material support of terrorists or terrorism; arms dealing; bank fraud;
wire fraud; mail fraud; concealment of assets or any effort by conspiracy or
otherwise to defeat, defraud or otherwise evade, any party or the Court in a
bankruptcy proceeding, a receiver, a custodian, a trustee, a marshal, or any
other officer of the court or government or regulatory official; bribery or any
violation of the Foreign Corrupt Practices Act; trading with enemies of the
United States; forgery; or fraud of any kind.  Buyer further warrants that all
transfers of monies will be in accordance with the Money Laundering Control Act
of 1986 as amended.


b)  Exempt Transaction.  Buyer understands that the offering and sale of the
Stock is intended to be exempt from registration under the Securities Act of
1933, as amended (the “Act”) and exempt from registration or qualification under
any state law.



--------------------------------------------------------------------------------


 
c)  Full Power and Authority.  Buyer represents that it has full power and
authority to enter into this Agreement.


d)  Stock.  The Stock to be purchased by Buyer hereunder will be acquired for
investment for Buyer’s own account, not as a nominee or agent, and not with a
view to the public resale or distribution thereof, and Buyer has no present
intention of selling, granting any participation in, or otherwise distributing
the same.


e)  Information Concerning the Company.  Buyer has conducted its own due
diligence with respect to the Company and its liabilities and believes it has
enough information upon which to base an investment decision in the
Stock.  Buyer acknowledges that Seller has made no representations with respect
to the Company, its status, or the existence or non-existence of liabilities in
the Company except as explicitly stated in this Agreement.  Buyer is taking the
Company “as is” and acknowledges and assumes all liabilities of the Company.


f)  Investment Experience.  The Buyer understands that purchase of the Stock
involves substantial risk.  The Buyer:


(i)  has experience as a purchaser in securities of companies in the development
stage and acknowledges that he can bear the economic risk of Buyer’s investment
in the Stock; and,
 
(ii)  has such knowledge and experience in financial, tax, and business matters
so as to enable Buyer to evaluate the merits and risks of an investment in the
Stock, to protect Buyer’s own interests in connection with the investment and to
make an informed investment decision with respect thereto.


g)  No Oral Representations.  No oral or written representations have been made
other than or in addition to those stated in this Agreement. Buyer is not
relying on any oral statements made by Seller, Seller's representatives,
employee’s or affiliates in purchasing the Stock.


h)  Restricted Securities.  Buyer understands that the Stock is characterized as
“restricted securities” under the Act inasmuch as they were acquired from the
Company in a transaction not involving a public offering.


i)  Opinion Necessary.  Buyer acknowledges that if any transfer of the Stock is
proposed to be made in reliance upon an exemption under the Act, the Company may
be required to obtain an opinion of counsel that such transfer may be made
pursuant to an applicable exemption under the Act.  Buyer acknowledges that a
restrictive legend appears on the Stock and must remain on the Stock until such
time as it may be removed under the Act.



--------------------------------------------------------------------------------


 
j)  Shareholder Value.  Buyer represents that Buyer intends to implement a
business plan designed to return value to the shareholders of the Company.


k)     Compliance.  Buyer shall comply with all applicable securities laws,
rules and regulations regarding this Agreement, the Merger and all related
transactions, including but not limited to filing any forms required by the U.S.
Securities and Exchange Commission.


7.   Covenant Not to Sue; Indemnification.


a) In consideration of this Agreement and the consideration to Buyer and Company
granted herein, Buyer and Company covenant and agree, for themselves and for
their agents, employees, legal representatives, heirs, executors or assigns (the
“Buyer Covenantors”), to refrain from making, directly or indirectly, any claim
or demand, or to commence, facilitate commencement or cause to be prosecuted any
action in law or equity against Seller, its members, officers, directors,
agents, employees, attorneys, accountants, consultants subsidiaries, successors,
affiliates and assigns (collectively the “Seller Covenantees”), on account of
any damages, real or imagined, known or unknown, which Buyer Covenantors ever
had, has or which may hereafter arise with respect to any and all disputes,
differences, controversies or claims arising out of or relating to this
Agreement and the transactions contemplated hereby, including but not limited to
any question regarding the existence, content, validity or termination of this
Agreement. The terms and conditions of this Section 7(a) shall be a complete
defense to any action or proceeding that may be brought or instituted by Buyer
Covenantors against the Seller Covenantees, and shall forever be a complete bar
to the commencement or prosecution of any action or proceeding with regard to
this Agreement by Buyer Covenantors against the Seller Covenantees.


b) Indemnification. Buyer Covenantors shall indemnify and hold harmless the
Seller Covenantees from and against any and all losses, damages, expenses and
liabilities (collectively “Liabilities”) or actions, investigations, inquiries,
arbitrations, claims or other proceedings in respect thereof, including
enforcement of this Agreement (collectively “Actions”) (Liabilities and Actions
are herein collectively referred to as “Losses”).   Losses include, but are not
limited to all reasonable legal fees, court costs and other expenses incurred in
connection with investigating, preparing, defending, paying, settling or
compromising any suit in law or equity arising out of this Agreement or for any
breach of this Agreement notwithstanding the absence of a final determination as
to a Buyer’s  obligation to reimburse any of Seller Covenantees for such Losses
and the possibility that such payments might later be held to have been
improper.


8.   Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Virginia, U.S.A. without giving
effect to any other choice or conflict of law provision that would cause the
application of the laws of any other jurisdiction other than the Commonwealth of
Virginia.



--------------------------------------------------------------------------------


 
9.   Merger and Exchange of Stock.  Buyer shall, as soon as practicable, and in
no case later than ten (10) days from the Closing, effect a merger (the
“Merger”) between the Company and a target corporation (the “Sub”).  The Company
shall be the surviving corporation of the Merger, and shall continue unimpaired
by the Merger.  Upon Merger, the Company shall succeed to and shall possess all
the assets, properties, rights, privileges, powers, franchises, immunities and
purposes, and be subject to all the debts, liabilities, obligations,
restrictions and duties of the Sub.


10.   Term / Survival.  The terms of this Agreement shall be effective as of the
Effective Date, and continue until such time as the payment of the Purchase
Price and all other amounts due hereunder are fully satisfied, however; the
terms, conditions, and obligations of Sections 5, 6, 7, 21 and 22 hereof shall
survive the termination of this Agreement.


11.   Successors and Assigns.  The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
assigns of the parties, except that Buyer may not assign or transfer any of its
rights or obligations under this Agreement.


12.   Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same agreement.  A telefaxed copy of this Agreement shall
be deemed an original.


13.   Headings.  The headings used in this Agreement are for convenience of
reference only and shall not be deemed to limit, characterize or in any way
affect the interpretation of any provision of this Agreement.


14.   Costs, Expenses. Each party hereto shall bear its own costs in connection
with the preparation, execution and delivery of this Agreement.


15.   Modifications and Waivers.  No change, modification or waiver of any
provision of this Agreement shall be valid or binding unless it is in writing,
dated subsequent to the Effective Date of this Agreement, and signed by both the
Buyer and Seller. No waiver of any breach, term, condition or remedy of this
Agreement by any party shall constitute a subsequent waiver of the same or any
other breach, term, condition or remedy.  All remedies, either under this
agreement, by law, or otherwise afforded the Buyer shall be cumulative and not
alternative.


16.   Severability.  If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision(s) shall be excluded from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision(s) were so excluded and shall be enforceable in accordance with its
terms.


17.   Termination.  Buyer or Seller may, upon written notice to the other party,
terminate this Agreement upon their own discretion prior to any funds being
received by the Seller.  Upon Seller’s receipt of any funds, this termination
clause is null and void.


18.   Entire Agreement.   This Agreement constitutes the entire agreement and
understanding of the Parties with respect to the subject matter hereof and
supersedes any and all prior negotiations, correspondence, agreements,
understandings duties or obligations between the parties with respect to the
subject matter hereof.



--------------------------------------------------------------------------------


 
19.   Further Assurances.  From and after the date of this Agreement, upon the
request of the Buyer or Seller, Buyer and Seller shall execute and deliver such
instruments, documents or other writings as may be reasonably necessary or
desirable to confirm and carry out and to effectuate fully the intent and
purposes of this Agreement.


20.   Notices. All notices or other communications required or permitted by this
Agreement shall be in writing and shall be deemed to have been duly received:


a)  if given by telecopier, when transmitted and the appropriate telephonic
confirmation received if transmitted on a business day and during normal
business hours of the recipient, and otherwise on the next business day
following transmission,


b)  if given by certified or registered mail, return receipt requested, postage
prepaid, three business days after being deposited in the U.S. mails and


c)  if given by courier or other means, when received or personally delivered,
and, in any such case, addressed as indicated herein, or to such other addresses
as may be specified by any such Person to the other Person pursuant to notice
given by such Person in accordance with the provisions of this Section 20.


21.   Insider Trading.  Seller and Buyer hereby certify that they have not
themselves, nor through any third parties, purchased nor caused to be purchased
in the public marketplace any publicly traded shares of the Company.  Seller and
Buyer further certify they have not communicated the nature of the transactions
contemplated by the Agreement, are not aware of any disclosure of non public
information concerning said transactions, and are not a party to any insider
trading of Company shares.


22.   Binding Arbitration.  In the event of any dispute, claim, question, or
disagreement arising from or relating to this agreement or the breach thereof,
the Parties hereto shall use their best efforts to settle the dispute, claim
question, or disagreement. To this effect, they shall consult and negotiate with
each other in good faith and, recognizing their mutual interests, attempt to
reach a just and equitable solution satisfactory to both parties. If they do not
reach such a solution within a period of sixty (60) days, then, upon notice by
either party to the other, all disputes, claims, questions, or disagreements
shall be settled by arbitration administered by the American Arbitration
Association in accordance with its Commercial Arbitration Rules including the
Optional Rules for Emergency Measures of Protection, and judgment on any award
rendered by the arbitrator(s) may be entered in any court having jurisdiction
thereof.


[Balance of Page Intentionally Left Blank]
[Signature Page Follows]
 
 
 

--------------------------------------------------------------------------------


 
In Witness Whereof, the Parties hereto have executed this Agreement as of the
last date written below.


SELLER                                                                                        
BUYER


BELMONT PARTNERS,
LLC                                                                                  PELIKIN
GROUP




/s/ Joseph
Meuse                                                                                     
/s/ Seijin Ki
____________________________                                                                                 _____________________________
By:  Joseph Meuse, Managing
Member                                                                      By:
Seijin Ki, _____________
Date:
______7/31/09___________                                                                                 Date:
____7/31/09_______________


 
COMPANY


MADRONA VENTURES, INC.




/s/ Joseph Meuse
___________________________
By: Joseph Meuse, Director
Date: _______7/31/09____________





--------------------------------------------------------------------------------






EXHIBIT 1
UNANIMOUS WRITTEN CONSENT
OF THE BOARD OF DIRECTORS
IN LIEU OF A SPECIAL MEETING


In lieu of a Special Meeting of the Board of Directors of Madrona Ventures,
Inc., a corporation organized in the State of Nevada (the "Company"), the
undersigned, being all of the Directors of the Company, take the following
actions by unanimous written consent; said actions to have the same force and
effect as if adopted at a meeting of the Board of Directors duly called and
held:


WHEREAS, the Company has determined that it is in the best interests of the
Company to transfer a control block of stock of the Company’s capital stock to
Pelosini Group.


NOW, THEREFORE, IT IS HEREBY RESOLVED AS FOLLOWS:
 
(a) 
it is in the best interests of the Company to undertake the transaction
contemplated hereby; and,

 
(b) 
the transactions are hereby approved, ratified and confirmed; and,

 
(c) 
any transfer agent acting for or on behalf of the Company or a Surviving Company
(a “Transfer Agent”) shall be entitled to rely upon these resolutions to execute
the issuance of the shares as aforesaid; and,

 
(d) 
the effective date of all Shares transferred pursuant to this Board Resolution
shall be the Effective Date of the Stock Purchase Agreement and shall be
memorialized on the face of the certificates evidencing such shares; and,

 
(e) 
the Company agrees to indemnify and hold harmless the Transfer Agent from and
against any and all claims, liabilities, losses, damages and expenses, including
fees and expenses of counsel, accountants and other advisors (collectively,
“Losses”), related thereto or arising out of or in connection therewith the
issuance of shares; and,

 
(f) 
the value of all shares hereby transferred shall be par value.

 
Each Director, by signing this Unanimous Written Consent of the Board of
Directors in Lieu of a Special Meeting, waives notice of the time, place and
purpose of a special Board of Directors’ meeting and agrees to the transaction
of the business set forth in this unanimous written consent in lieu of such
meeting.


IN WITNESS WHEREOF, we have each signed this Unanimous Written Consent of the
Board of Directors in Lieu of a Special Meeting, which may be signed in one or
more counterparts, each of which, when taken together, shall constitute one and
the same instrument, effective as of the date executed below.


                                                                                                                     
______________________________
                         Joseph Meuse, Director
                         Date: __________________________


STATE OF _____________________ COUNTY OF ___________________
On this the ____ day of _____________, 2009, Joseph Meuse personally appeared
and is known by me or has satisfactorily proven to be the person whose name is
subscribed within this instrument and acknowledged that he executed the same for
the purposes therein contained. In witness whereof I hereunto set my hand and
official seal.


________________________________
Notary Public, Reg # ______________, My Commission Expires:____________



--------------------------------------------------------------------------------


 
 
EXHIBIT 2
WRITTEN SHAREHOLDERS CONSENT
IN LIEU OF A SPECIAL MEETING


In lieu of a Special Meeting of the Shareholders of Madrona Ventures, Inc., a
corporation organized in the State of Nevada (the "Company"), the undersigned,
being the majority shareholder(s) of the Company, take the following actions by
unanimous written consent; said actions to have the same force and effect as if
adopted at a meeting of the majority shareholders duly called and held:


WHEREAS, the Shareholder(s) wish to approve the transfer a control block of the
Company’s capital stock to Pelosini Group.
 
NOW, THEREFORE, IT IS HEREBY RESOLVED AS FOLLOWS:
 
(a) 
the transactions contemplated above are hereby approved, ratified and confirmed;
and,

 
(b) 
the Shareholder(s) approve the transfer a control block of the Company’s capital
stock to Pelosini Group.

 
Each Shareholder, by signing this Written Consent of the Shareholders in Lieu of
a Special Meeting, waives notice of the time, place and purpose of a special
Majority Shareholders meeting and agrees to the transaction of the business set
forth in this unanimous written consent in lieu of such meeting.


IN WITNESS WHEREOF, we have each signed this Written Consent of the Shareholders
in Lieu of a Special Meeting, which may be signed in one or more counterparts,
each of which, when taken together, shall constitute one and the same
instrument, effective as of the date executed below.




                         By: _____________________________
                         Joseph Meuse, Managing Member of Belmont Partners, LLC,
Majority Shareholder
                         Date: ____________________________




STATE OF _____________________ COUNTY OF ___________________
On this the ____ day of _____________, 2009, Joseph Meuse personally appeared
and is known by me or has satisfactorily proven to be the person whose name is
subscribed within this instrument and acknowledged that he executed the same for
the purposes therein contained. In witness whereof I hereunto set my hand and
official seal.


________________________________
Notary Public, Reg # ______________, My Commission Expires:____________
Date: _________________________
 

--------------------------------------------------------------------------------


 
 
EXHIBIT 3
UNANIMOUS WRITTEN CONSENT
OF THE BOARD OF DIRECTORS
IN LIEU OF A SPECIAL MEETING


In lieu of a Special Meeting of the Board of Directors of Madrona Ventures,
Inc., a corporation organized in the State of Nevada (the "Company"), the
undersigned, being all of the Directors of the Company, take the following
actions by unanimous written consent; said actions to have the same force and
effect as if adopted at a meeting of the Board of Directors duly called and
held:


WHEREAS, the Board wishes to appoint Seijin Ki as the Director and President of
the Company.


NOW, THEREFORE, IT IS HEREBY RESOLVED AS FOLLOWS:
 
(a) 
it is in the best interests of the Company to undertake the transactions
contemplated hereby; and,

 
(b) 
the transactions are hereby approved, ratified and confirmed; and,

 
(c) 
the Company appoints Seijin Ki as the Director, President and Secretary of the
Company.

 
Each Director, by signing this Unanimous Written Consent of the Board of
Directors in Lieu of a Special Meeting, waives notice of the time, place and
purpose of a special Board of Directors’ meeting and agrees to the transaction
of the business set forth in this unanimous written consent in lieu of such
meeting.


IN WITNESS WHEREOF, we have each signed this Unanimous Written Consent of the
Board of Directors in Lieu of a Special Meeting, which may be signed in one or
more counterparts, each of which, when taken together, shall constitute one and
the same instrument, effective as of the date executed below.




                                                                                                                      ______________________________
                         Joseph Meuse, Director
                         Date: __________________________




STATE OF _____________________ COUNTY OF ___________________
On this the ____ day of _____________, 2009, Joseph Meuse personally appeared
and is known by me or has satisfactorily proven to be the person whose name is
subscribed within this instrument and acknowledged that he executed the same for
the purposes therein contained. In witness whereof I hereunto set my hand and
official seal.


________________________________
Notary Public, Reg # ______________, My Commission Expires:____________
Date: _________________________
 

--------------------------------------------------------------------------------


 
 
EXHIBIT 4
WRITTEN SHAREHOLDERS CONSENT
IN LIEU OF A SPECIAL MEETING


In lieu of a Special Meeting of the Shareholders of Madrona Ventures, Inc., a
corporation organized in the State of Nevada (the "Company"), the undersigned,
being the majority shareholder(s) of the Company, take the following actions by
unanimous written consent; said actions to have the same force and effect as if
adopted at a meeting of the majority shareholders duly called and held:


WHEREAS, the Shareholder(s) wish to nominate of Seijin Ki as the Director,
President and Secretary of the Company.
 
NOW, THEREFORE, IT IS HEREBY RESOLVED AS FOLLOWS:
 
(a) 
the transactions contemplated above are hereby approved, ratified and confirmed;
and,

 
(b) 
the Shareholder(s) approve the nomination of Seijin Ki as the Director,
President and Secretary of the Company.

 
Each Shareholder, by signing this Written Consent of the Shareholders in Lieu of
a Special Meeting, waives notice of the time, place and purpose of a special
Majority Shareholders meeting and agrees to the transaction of the business set
forth in this unanimous written consent in lieu of such meeting.


IN WITNESS WHEREOF, we have each signed this Written Consent of the Shareholders
in Lieu of a Special Meeting, which may be signed in one or more counterparts,
each of which, when taken together, shall constitute one and the same
instrument, effective as of the date executed below.




                          By: _____________________________
                          Joseph Meuse, Managing Member of Belmont Partners,
LLC, Majority Shareholder
                          Date: ____________________________




STATE OF _____________________ COUNTY OF ___________________
On this the ____ day of _____________, 2009, Joseph Meuse personally appeared
and is known by me or has satisfactorily proven to be the person whose name is
subscribed within this instrument and acknowledged that he executed the same for
the purposes therein contained. In witness whereof I hereunto set my hand and
official seal.


________________________________
Notary Public, Reg # ______________, My Commission Expires:____________
 

--------------------------------------------------------------------------------




 
EXHIBIT 5
AFFIDAVIT OF SOURCE OF FUNDS




Fax form to: 540-675-3369




The undersigned, Seijin Ki (“Transferor”), who being first duly sworn upon oath,
deposes and states as follows:


1. Transferor hereby swears, warrants and affirms under pain and penalty of
perjury that the information in the following Affidavit of Source of Funds is
true and accurate, and all funds referenced herein are free of all claims,
debts, liens or contingent liabilities immediately prior to any transfer by
Transferor to the accounts of Belmont Partners, LLC, its agents or assigns
(collectively “Belmont”).


2. Transferor does not contemplate filing for relief under the provision of any
applicable Bankruptcy Code, nor is Transferor involved in any situation that
Transferor reasonably anticipates would cause Transferor to file for relief
under any Chapter of any applicable Bankruptcy Code in the future. Transferor
further sears, warrants and affirms that any funds which Transferor may transfer
to the accounts of Belmont are not the proceeds of nor are intended for or being
transferred in the furtherance of any concealment of assets or any effort by
conspiracy or otherwise to defeat, defraud or otherwise evade, any party or the
Court in any bankruptcy proceeding, a receiver, a custodian, a trustee, a
marshal, or any other officer of the Court or government or regulatory official
of any kind.


3. Transferor is not transferring assets in an attempt to defeat the collection
of any U.S. government obligation(s), U.S. government-backed obligation(s), or
any state, local, or national government (be it foreign or domestic)
obligation(s) and Transferor is aware that doing so may be a crime.


4.  Transferor hereby swears, warrants, and affirms that any funds which
Transferor may transfer to the accounts of Belmont are not the proceeds of nor
are they intended for or being transferred in the furtherance of any illegal
activity or activity prohibited by federal, state, local or foreign laws. Such
activity may include, but is not limited to: securities fraud or other financial
misconduct of any kind; tax evasion; environmental crimes; activity involving
drugs or other controlled substances; counterfeiting; espionage; kidnapping;
piracy; smuggling; copyright infringement; entry of goods into the United States
by means of false statements; terrorism; terrorist financing or other material
support of terrorists or terrorism; arms dealing; bank fraud; wire fraud; mail
fraud; bribery or any violation of the Foreign Corrupt Practices Act; theft;
embezzlement; misappropriation of public funds; violations of export or import
controls of the United States or any other nation; any crime of violence;
computer fraud and abuse; trading with enemies of the United States; forgery; or
fraud of any kind. Transferor further warrants that all transfers of funds will
be in accordance with the Money Laundering Control Act of 1986, as amended; the
Bank Secrecy Act of 1970, as amended; the International Money Laundering
Abatement and Anti-Terrorist Financing Act of 2001, as amended; and all other
applicable federal, state, local and foreign laws, rules and regulations.


5.  Transferor understands that Belmont acts in compliance with various laws and
regulations intended to detect and report unlawful financial transactions
relating, but not limited, to money laundering and terrorist financing.
Transferor understands that Belmont may disclose personal financial information
relating to customers and transactions to appropriate law enforcement agencies
without providing notice to the individual or object of any such investigation.



--------------------------------------------------------------------------------


 
6. This Affidavit applies to the Deposit of four hundred thousand ($400,000.00)
which will be transferred by Transferor to accounts of Belmont by (please check
one) □wire transfer or □check; and this Affidavit applies to the Balance of the
Purchase Price which will be transferred by Transferor to the accounts of
Belmont by (please check one) □wire transfer or □check.




I HEREBY SWEAR, WARRANT AND AFFIRM, UNDER PAIN AND PENALTY OF PERJURY THAT THE
FOREGOING STATEMENTS ARE TRUE AND CORRECT.




____________________________________
Signature


Seijin Ki
Print Name






STATE OF _____________________ COUNTY OF ___________________
On this the ____ day of _____________, 2009, Seijin Ki personally appeared and
is known by me or has satisfactorily proven to be the person whose name is
subscribed within this instrument and acknowledged that he executed the same for
the purposes therein contained. In witness whereof I hereunto set my hand and
official seal.


________________________________
Notary Public, Reg # ______________, My Commission Expires:____________
 